Citation Nr: 0506871	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 
2001, for the award of service connection for left 
varicocele.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left varicocele.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to March 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Because the claim for a higher evaluation for left varicocele 
involves a request for a higher initial evaluation following 
the grant of service connection, the Board has characterized 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board's decision on the claim for an earlier effective 
date is set forth below.  The claim for a higher valuation 
for left varicocele is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that it 
appears from a May 2003 statement that the veteran is raising 
claims for service connection for loss of use and pain to his 
left leg and ankle, and for a back condition.  As the RO has 
not adjudicated matters, they are not in appellate status; 
hence, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An original claim for service connection for left 
varicocele was filed on February 2, 2001.

2.  In October 2002, the RO granted service connection and 
assigned a 10 percent rating for left varicocele, effective 
February 2, 2001, the date of the veteran's claim.

3.  There is no allegation or evidence of any communication 
filed with the RO prior to February 2, 2001 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA compensation benefits based on left 
varicocele.


CONCLUSION OF LAW

The claim for an effective date prior to February 2, 2001, 
for the grant of service connection for left varicocele is 
without legal merit.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim for an effective date prior to February 2, 2001, for 
the grant of service connection for left varicocele lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) ("Because [the 
veteran] has no legal entitlement to an earlier effective 
date, there is no need to address whether section 5103(a) 
notice was required and provided in this case."); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis 

Under 38 U.S.C.A. § 5110(b)(1) (West 2002) and 38 C.F.R. § 
3.400(b)(2)(i) (2004), the effective date for a grant of 
direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2004).

The basic facts in this case are not in dispute.  Service 
medical records reveal that the veteran the veteran was 
treated for a symptomatic left varicocele, which was 
apparently aggravated by an injury.  On medical evaluation at 
separation from active duty in March 1962, a left varicocele 
was noted.  

The veteran filed an original claim for service connection 
for left varicocele on February 2, 2001.  He does not allege 
that he filed a claim for service connection between his 
March 1962 release from active duty and February 2, 2001.  
Notwithstanding the notations as to a left varicocele in 
service and at separation, the fact remains that he did not 
file a claim for service connection at separation from 
service or within the first post- service year.  The record 
does not include any communication from the veteran or his 
representative filed with the RO prior to February 2, 2001 
that may reasonably be construed as an indication he was 
seeking service connection for left varicole.

There is no provision in the law for awarding an earlier 
effective date based on the veteran's apparent assertion that 
the disability existed before he filed the claim.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

In sum, the record shows that the first and only claim for VA 
benefits based on left varicocele was the one date-stamped as 
received at the RO on February 2, 2001.  As indicated above, 
the veteran does not assert, and the claims file does not 
reflect, that any communication filed prior to that date that 
can be construed as an informal claim for this benefit.  See 
38 C.F.R. § 3.155(a) (2004).  Accordingly, pursuant to the 
governing legal authority, the earliest date that may be 
assigned for service connection for this disorder is the date 
the veteran filed his claim, February 2, 2001, more than one 
year after his separation from service.  See 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.

Under the circumstances, the Board must conclude that the 
record presents no legal basis for assignment of an effective 
date earlier than February 2, 2001, for the grant of service 
connection for left varicocele, and the claim must be denied.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

An effective date prior to February 2, 2001, for the grant of 
service connection for left varicocele is denied.


REMAND

The RO has rated the veteran's service-connected left 
varicocele, as 10 percent disabling, based on voiding 
dysfunction, under Diagnostic Code 7529.

The veteran has not been afforded a VA examination since 
2001.  To ensure that the record reflects the current 
severity of his condition, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluated 
the service-connected disability under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2001.  

Hence, the RO should arrange for the veteran to under further 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.    

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding medical records.  In 
this regard, the Board notes that the veteran has submitted a 
Social Security Administration (SSA) notice of award.  This 
notice shows that he has been in receipt of SSA disability 
benefits since January 1995.  The RO should request from SSA, 
a copy of the decision as well as complete copies of the 
medical records that served as the basis for this decision.  
Although any SSA decision would not be controlling, it is 
potentially pertinent to the veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for a 
higher rating for left varicocele.  The RO's notice letter to 
the veteran should inform him of what evidence VA will 
obtain, and what evidence he is responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter should also explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  Further, the RO 
should request that the veteran furnish all relevant evidence 
in his possession.  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for a higher 
initial rating for left varicocele remaining on appeal.  In 
adjudicating the claim, the RO must document its 
consideration of "staged rating"-assignment of separate 
ratings for distinct periods of time based on the facts 
found-pursuant to the Fenderson decision, cited to above.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  In requesting 
these records, the RO must follow the 
current procedures set forth in 38 C.F.R.  
§ 3.159 (2004).  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO's notice 
letter to the veteran should inform him 
of what evidence VA will obtain, and what 
evidence he is responsible for obtaining.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
genitourinary examination to determine 
the current severity of left varicocele.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should clearly identify the 
veteran's subjective complaints, as well 
as all symptoms that are clinically 
manifested and associated with the 
service-connected left varicocele.  The 
examiner should comment upon the extent 
of any voiding dysfunction (urinary 
frequency, leakage and obstructed 
voiding).  Specifically, the examiner 
should indicate the daily frequency of 
both daytime and nighttime voiding.  In 
addition, the examiner should identify 
any indications of obstructed voiding or 
urinary tract infection and any treatment 
and medications required to manage those 
symptoms.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for left varicocele 
in light of all pertinent evidence and 
legal authority.  The RO must specifically 
document its continued consideration of 
whether "staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental Statement of the 
Case includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


